Order filed March 24, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-20-00080-CV
                                 __________

                      GLEN D. AARON, II, Appellant
                                        V.
  STEPHEN FISHER, JAMES FISHER, KATIE ELAM WARD,
 JAMES O. “TONY” ELAM, STEPHEN CORY ELAM, DEBBIE
  ELAM, AND PIONEER NATURAL RESOURCES USA, INC.,
                     Appellees


                    On Appeal from the 118th District Court
                          Glasscock County, Texas
                         Trial Court Cause No. 1865


                                    ORDER
      It has come to the attention of this court that Justice W. Bruce Williams is
constitutionally disqualified from serving on the panel in this cause. The clerk’s
record shows that, on February 13, 2018, attorneys with the firm of Cotton, Bledsoe,
Tighe & Dawson filed Defendant’s Original Answer on behalf of Pioneer Natural
Resources USA, Inc. At that time, Justice Williams was a partner at Cotton, Bledsoe,
Tighe & Dawson. Accordingly, Justice Williams is disqualified under the Texas
Constitution and must be removed from the panel in this appeal. See Tesco Am.,
Inc. v. Strong Indus., Inc., 221 S.W.3d 550, 553 (Tex. 2006); see also TEX. CONST.
art. V, § 11; TEX. R. CIV. P. 18b(a)(1).
      The remaining two justices of this court have determined that it is necessary
to abate this appeal for thirty days to allow for the substitution of an assigned justice
to sit on the panel in place of Justice Williams and for the newly assigned justice to
have time to review the filings in this cause.
      Accordingly, this cause is abated for thirty days and will be reinstated on
April 25, 2022.


                                                 PER CURIAM


March 24, 2022
Panel consists of: Bailey, C.J.,
and Trotter, J.

Williams, J., not participating.




                                           2